In an action to recover damages for breach of contract and conspiracy to defraud, the defendant Arnold Greenstein appeals (1) from an order of the Supreme Court, Westchester County (Gurahian, J.), entered November 20, 1987, which denied his motion to dismiss the second cause of action insofar as it is asserted against him, and (2) from an order of the same court, also entered November 20, 1987, which denied his motion to strike the action from the Trial Calandar and for further discovery.
Ordered that the appeals are dismissed as academic, with one bill of costs.
In light of our determination in Cole & Co. v 630 Corp. (150 AD2d 328 [decided herewith]), upholding the appellant’s stipulation of settlement with the plaintiff, the issues raised on these appeals have been rendered academic. Thompson, J. R, Lawrence, Eiber and Spatt, JJ., concur.